DISSENTING OPINION
OliveR, Chief Judge:
I am constrained to dissent from the position taken herein by my colleagues.
I do not accept the theory of classifying this merchandise which the majority opinion develops according to an “objective” standard of use, as opposed to a “subjective” dedication to use. The reasoning is novel, and I find no rule of construction in support thereof. The fundamental tariff principle, applicable herein, is that the classification of imported merchandise is controlled by its condition at the time of importation. United States v. Citroen, 223 U. S. 407; Dwight v. Merritt, 140 U. S. 213.
The record herein is conclusive to the effect that the marble in question was ordered according to specifications, in certain predetermined sizes, for a definite use as wainscoting in a particular building; that, at the time of importation, each piece had anchor holes drilled at the top and was appropriately numbered, identifying it for installation as wainscoting in such a manner that the “veining of the marble” would match; and that all of the merchandise was actually used, according to the specifications therefor, for the particular purpose for which it was ordered. That this merchandise might be, or could be, used for some other purpose is mere conjecture, and, therefore, wholly immaterial toward a proper disposition of the issue herein. A possible use of this merchandise has no bearing on its tariff classification.
Plaintiffs’ uncontradicted testimony establishes that the merchandise, as imported, was more than slabs, and that it was, in fact, marble wainscoting, advanced to such condition as to bring it within the provisions of paragraph 232 (d) of the Tariff Act of 1930, as modified by T. D. 51802, as classified by the collector.
The protest should be overruled and the decision of the collector affirmed.